         Case 1:20-cv-06534-NRB Document 19 Filed 11/19/20 Page 1 of 2




November 18th, 2020

Hon. Naomi Reice Buchwald Southern District of New York

RE: Joe Hand Promotions, LLC v. Rossi et al 1:20-cv-06534-NRB FIRST MOTION for
Extension of Time to Serve.

Dear Judge Buchwald,
I am Marisol Rossi, a defendant in this action, hereby appear pro se. I ask the Court to
Reconsider the order of 11/18/2020 granting the Plaintiffs’ motion for extension of time pursuant
to Federal Rule of Civil Procedure 60 (b) (3). And I ask the opportunity and permission to enter
as supporting evidence, surveillance recordings.

For context, in this case Plaintiff alleges having made several attempts to serve me prior to his
deadline. However, I have evidence to demonstrate that they did not. Moreover, the servers,
Thomas Bunting, statement in this case seems to indicate significant inconsistency. The server
says that, while attempting to serve me (1) On 11/14/2020, at 4pm, there was no answer at this
time and there were 2 cars in the driveway; (2) On 11/16/2020, at 6:35pm, there was no answer
at this time and that both cars were present; (Declaration of Plaintiff’s Counsel in Support of
Motion for extension of time, Document 16, and Affidavit of Thomas Bunting, at 15). But (1) I
have surveillance video as evidence that such statements are fabricated, false and a
misrepresentation of the truth for their gain. Supporting evidence will show he was not there on
11/14/2020 nor was there a white car in my driveway; (2) He was not there on 11/16/2020 and
surveillance shows not any car was parked in my driveway. (3) On 11/17/2020 (a day after the
deadline) Surveillance shows an individual arriving at my residence and taping copy of summons
on my door.

I had no knowledge that anyone was attempting to serve me and the Counsels statement in
Document 16 “Plaintiff has attempted to serve Defendants at this address twice to date but
Defendants are clearly actively avoiding service by refusing to answer the door at the above-
referenced address despite two (2) vehicles being parked in the driveway at the time of both
service attempts. For good cause shown herein or alternatively at the discretion of the court,
Plaintiff hereby seeks an additional 60 days to complete service of process.” is false and a
misrepresentation of the truth.




                                                                                   Page 1 of 2
         Case 1:20-cv-06534-NRB Document 19 Filed 11/19/20 Page 2 of 2




Plaintiff did not meet the deadline ordered to serve by 11/16/2020. Good cause shown is
inaccurate. I was not personally served the summons and complaint, I had no knowledge of them
until 11/17/2020, when the summons and complaint were taped on the front door. the purported
service on Defendants was not valid or effective under Federal Rule of Civil Procedure 4 (“Rule
4”) and Court should grant the motion to dismiss under Rule 12(b)(5) for insufficiency of
process with prejudice as per time barred.

Thank you for your consideration.

Respectfully,
/s/ Marisol Rossi

Marisol Rossi
199 Werimus Rd. Woodcliff Lake, NJ 07677 PRO SE
